PER CURIAM.
Ed Gatlin appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the trial court’s order without prejudice to Gatlin filing a facially sufficient petition for writ of habeas corpus alleging that he is entitled to file a belated rule 3.850 motion. See Medrano v. State, 748 So.2d 986 (Fla.1999); Steele v. Kehoe, 747 So.2d 931 (Fla.1999); Haynes v. State, 757 So.2d 517 (Fla. 4th DCA 2000); Giles v. State, 773 So.2d 1167 (Fla. 2d DCA 2000).
FULMER, A.C.J., and CASANUEYA and STRINGER, JJ., concur.